Name: Commission Delegated Regulation (EU) 2018/977 of 4 April 2018 correcting the Bulgarian language version of Delegated Regulation (EU) 2017/653 supplementing Regulation (EU) No 1286/2014 of the European Parliament and of the Council on key information documents for packaged retail and insurance-based investment products (PRIIPs) by laying down regulatory technical standards with regard to the presentation, content, review and revision of key information documents and the conditions for fulfilling the requirement to provide such documents (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: financing and investment;  consumption;  information technology and data processing;  financial institutions and credit
 Date Published: nan

 12.7.2018 EN Official Journal of the European Union L 176/1 COMMISSION DELEGATED REGULATION (EU) 2018/977 of 4 April 2018 correcting the Bulgarian language version of Delegated Regulation (EU) 2017/653 supplementing Regulation (EU) No 1286/2014 of the European Parliament and of the Council on key information documents for packaged retail and insurance-based investment products (PRIIPs) by laying down regulatory technical standards with regard to the presentation, content, review and revision of key information documents and the conditions for fulfilling the requirement to provide such documents (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1286/2014 of the European Parliament and of the Council of 26 November 2014 on key information documents for packaged retail and insurance-based investment products (PRIIPs) (1), and in particular Article 8(5), Article 10(2) and Article 13(5) thereof, Whereas: (1) The Bulgarian language version of Commission Delegated Regulation (EU) 2017/653 (2) contains an error in Annex II, Part 2, point 51 as regards the number of classes by which the CRM are increased. (2) The Bulgarian language version of Delegated Regulation (EU) 2017/653 should therefore be corrected accordingly. The other language versions are not affected, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 352, 9.12.2014, p. 1. (2) Commission Delegated Regulation (EU) 2017/653 of 8 March 2017 supplementing Regulation (EU) No 1286/2014 of the European Parliament and of the Council on key information documents for packaged retail and insurance-based investment products (PRIIPs) by laying down regulatory technical standards with regard to the presentation, content, review and revision of key information documents and the conditions for fulfilling the requirement to provide such documents (OJ L 100, 12.4.2017, p. 1).